375 U.S. 396 (1964)
NATIONAL LABOR RELATIONS BOARD
v.
INTERNATIONAL UNION, PROGRESSIVE MINE WORKERS OF AMERICA, ET AL.
No. 597.
Supreme Court of United States.
Decided January 6, 1964.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Solicitor General Cox, Arnold Ordman, Dominick L. Manoli and Norton J. Come for petitioner.
G. William Horsley for respondents.
PER CURIAM.
The petition for writ of certiorari is granted and the judgment is reversed. Labor Board v. Katz, 369 U. S. 736; Franks Bros. Co. v. Labor Board, 321 U. S. 702; Labor Board v. P. Lorillard Co., 314 U. S. 512.